In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Copertino, J.), dated July 22, 1991, which granted the defendants’ motion to dismiss the action commenced by the plaintiff by verified complaint dated April 22, 1991, on the ground that there was another action pending for the same relief (see, CPLR 3211 [a] [4]).
Ordered that the the appeal is dismissed as academic, without costs or disbursements.
In view of our determination in the companion appeal *811(Shopsin v Siben & Siben, 189 AD2d 811 [decided herewith]), affirming the order denying the motion to dismiss the plaintiffs first action against the defendant to recover damages for legal malpractice, it is not necessary to address the merits of the plaintiffs arguments on this appeal. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.